DETAILED ACTION
The papers submitted on 27 December 2021, amending claims 1, 5, and the title, and adding claim 15, are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (DE 10 2016 118 768 A1, citations based on FIT submitted herewith) in view of Skigen et al. (US 2008/0102235 A1).
Regarding claim 1, Vogl discloses a method for producing a hollow injection-molded part, for example a syringe body, by an injection molding method comprising (abstract):
a) providing a first female die tool 2 having a first mold cavity 8 and a mold core 7 formed as a male die tool (FIG. 1);
b) introducing a mold core 6 into the first mold cavity 8, so that a first cavity 8a is formed and the mold core protrudes 3 beyond the mold cavity in axial direction (X), thereby the mold core 6 is brought into operative contact with the first female die tool and/or with a receiving element (FIG. 1);
c) injecting a first plastic material into the first cavity, so that a first portion 100 of the injection-molded part is formed (FIG. 1-2);
d) transferring the first portion 100 of the injection-molded part to a second cavity 11 (FIG. 2);

Vogl does not appear to expressly disclose that the second portion of the injection-molded part is materially bonded to the first portion.
However, Skigen discloses a process for forming a tubular carpule (title/abstract) in which seal member 20 is integrally molded in a second cavity such that a chemical fusion bond forms between the seal and the tubular body 11 (FIG. 1-10; ¶¶ 17-18).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cap of Vogl to include the fusion bonded seal of Skigen, in order to form a carpule with an integrally sealed cap that can be punctured with a syringe as known in the art.
Regarding claim 2, Vogl discloses the mold core 6 is of cylindrical design and is introduced centrally into the first mold cavity 8, so that a distance 12a between a shell surface 12b of the mold core 6 and an inner wall surface 5 of the first mold cavity 2 define a wall thickness 12a of the injection-molded part 100 (FIG. 1-2, p. 7).
Regarding claim 3, Vogl discloses the mold core 6 has a first end portion 3a and a second end portion 13, wherein both the first 3a and the second end portion 13 protrude beyond the first mold cavity 8 in the axial direction, wherein the second end portion 13 is in operative contact with the first female die tool 7 and/or with the receiving element (FIG. 1, p. 7).
Regarding claim 4, Vogl discloses the operative contact is a form fit, wherein the form fit occurs through a reception of the mold core 13 in a receiving recess 15, wherein the receiving recess is arranged centrally to the first mold cavity (FIG. 1, p. 7).
Regarding claim 5, Vogl discloses the operative contact is a thermal contact, wherein a tempering of the mold core occurs both via the first end portion and the second end portion, 
Regarding claim 6, Vogl discloses the second cavity 11 is formed by introducing at least one portion 105/106 of the mold core into a second female die tool 9 with a second mold cavity 10 (FIG. 2, p. 7).
Regarding claim 7, Vogl discloses a further injection mold tool has the second cavity 11, wherein the further injection mold tool comprises two mold tool halves 2/9 which are displaceable in relation to one another, and which have a recess 10, wherein, in the closed state of the further injection mold tool, these recesses form the second cavity 11, wherein an opening is provided, through which a portion 13 of the mold core 6 and/or a predetermined region of the first portion 105/106 of the injection-molded part can be introduced into the second cavity 11 (FIG. 2, p. 7).
Regarding claim 8, Vogl discloses in step d), the first portion of the injection- molded part is transferred to the second cavity by means of the mold core (FIG. 2, p. 7).
Regarding claim 9, Vogl discloses before step d), the mold core is at least removed in sections from the first portion of the injection-molded part (FIG. 2, p. 7).
Regarding claim 12, Vogl discloses the first plastic material is injected into the first cavity, and/or the second plastic material is injected into in the second cavity via a respective hot runner 18 and 19 (FIG. 1-3, p. 7).
Regarding claim 15, Vogl discloses the first portion of the injection-moulded part corresponds to at least a container 102 for a medium; the second portion of the injection-moulded part corresponds to a connection element 105 or a connection element and a portion of the container; and the connection element has an outlet opening connected to the container (abstract, pp. 7+). Skigen further discloses that the seal member 20 can be pierced by a cannula or needle to provide a flow passage (¶ 18) and would therefore act as a connection element as claimed.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (DE 10 2016 118 768 A1) in view of Skigen et al. (US 2008/0102235 A1) as applied to claim 1 above, further in view of Oonishi (US 10,493,216 B2).

However, Oonishi discloses a similar method for injection molding a syringe body (title/abstract) in which a metal piercing means and/or adapter element 61 is overmolded during the injection molding (FIG. 1-6; 5:42+)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Vogl to include the needle/adapter of Oonishi, in order to provide for an integrate needle/adapter into the injection molded syringe in a known manner with expected results.
Response to Arguments
Applicant’s amendments and arguments, see pp. 3-10 , filed 27 December 2021, with respect to the rejections of claims 1-12 under 35 U.S.C. 112, 102, or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Skigen et al. (US 2008/0102235 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742